DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-18, drawn to a method for detecting DNA mutations comprising allele-specific primer extension, classified in C12Q 1/6858.
II. 	Claims 19-20, drawn to a method for detecting differential gene expression, classified in C12Q 1/6851.
III. 	Claims 21-24, drawn to a method for detecting a copy number variation, classified in C12Q 1/6851.

3.	The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants (MPEP 806.05(j)). In the instant case, the inventions as claimed are directed to the fundamentally different goals of detecting a DNA mutation (Group I), detecting differential gene expression (Group II), and detecting a copy number variation (Group III), and they recite different method steps related to 

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply. First, not all of the inventions have the same status in the art as evidenced by their different classification. Second, the inventions require a different search strategies that use different search terms. For example, the method of Group I requires search terms directed to mutation detection, whereas the methods of Groups II and III require search terms directed to gene expression measurement and copy number variation detection. As well, it is not clear that prior art applicable to one invention will apply to the other invention. Third, the different inventions may raise different issues under 35 U.S.C. 112. Accordingly, search and examination of Groups I-III together would be unduly burdensome, and restriction between them is proper. 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should Applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637